Exhibit 10.30

EXECUTIVE DEFERRED COMPENSATION PLAN

OF

MACY’S, INC.

SECTION 1

1.1 “Plan” means the Executive Deferred Compensation Plan of Macy’s, Inc., as
described in this instrument. This document constitutes and sets forth the terms
of the Plan, including all amendments thereto through December 31, 2008.

1.2 “Company” means Macy’s, Inc. or any corporate successor thereto. In
addition, any reference to this Plan to a “division, subsidiary or affiliate” of
the Company shall refer to each corporation (other than the Company) which is a
member of a controlled group of corporations (within the meaning of
Section 414(b) of the Code) which includes the Company and each other
corporation, partnership or other organization (other than the Company) which is
part of a group of trades or businesses under common control (within the meaning
of Section 414(c) of the Code) with the Company.

1.3 “Committee” means one or more Committees appointed to administer the Plan as
and to the extent provided in Section 7.

1.4 “Effective Date” refers to the effective date of this amendment of the Plan
and means January 1, 2005.

1.5 “Entry Date” means January 1, April 1, July 1 and October 1 of each calendar
year.

1.6 “Executive” means any Employee of the Company, or of any division,
subsidiary or affiliate of the Company, whose annualized rate of base
compensation as of an Entry Date is at least equal to the dollar limit in effect
under Internal Revenue Code section 401(a)(17) for the calendar year in which
such Entry Date occurs.

1.7 “Fiscal Year” means the fiscal year of the Company as established from time
to time.

1.8 “Participant” means a person a portion of whose compensation for any Plan
Year has been deferred pursuant to the Plan and whose Cash or Stock Credits have
not been wholly distributed.

1.9 “Deferred Compensation” means the portion of a Participant’s compensation
for any Plan Year, or part thereof, that has been deferred pursuant to the Plan.

1.10 “Cash Credits” of a Participant at any time the sum of all amounts,
including interest equivalents, theretofore credited to the Participant pursuant
to Section 4.1(a)(i), less the amounts theretofore distributed.

 

1



--------------------------------------------------------------------------------

1.11 “Stock Credits” of a Participant at any time mean the aggregate of all
stock equivalents and dividend equivalents theretofore credited to the
Participant pursuant to Section 4.1, less the amounts thereof theretofore
distributed.

1.12 “Termination of Service” or similar expression means the termination of the
Participant’s employment as a regular employee of the Company and any division,
subsidiary or affiliate thereof, and shall include retirement. A Participant who
is on temporary leave of absence of not longer than six months, whether with or
without pay, shall not be deemed to have terminated service.

1.13 “Plan Year” means the calendar year.

1.14 “Code” means the Internal Revenue Code of 1986, as such code exists as of
the Effective Date or as it may thereafter be amended.

1.15 “Short Term Cash Deferrals” of a Participant at any time means the sum of
all amounts credited to the Participant pursuant to Section 4.1(a)(ii) less the
amounts theretofore distributed.

1.16 “Specified Employee” means a ‘specified employee’ as determined under
procedures adopted by the Company in compliance with Section 409A of the Code.

SECTION 2

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility.

2.1.1 Only Executives are eligible to become Participants in the Plan and
thereby accrue benefits under the Plan.

2.1.2 Notwithstanding any other provision of the Plan, each Executive who meets
the applicable eligibility criteria under the Plan must be part of a select
group of management or other highly compensated employees (within the meaning of
Sections 201, 301, and 401 of ERISA) of the Employer.

2.1.3 Any Employee who is classified during any period as an employee (for
payment and withholding purposes) of any corporation, partnership, or other
organization (for purposes of this paragraph (d), an “acquired company”) that
first became or becomes a member of a controlled group of corporations (within
the meaning of Section 414(b) of the Code) which includes Macy’s or a part of a
group of trades or businesses under common control (within the meaning of
Section 414(c) of the Code) with Macy’s after the Effective Date as a result of
the acquisition by Macy’s and/or another member of the Employer of the stock or
interests of the acquired company or substantially all of the assets of a trade
or business of another organization shall not, during such period, be eligible
to be considered an Executive under this Plan even if otherwise meeting the
eligibility criteria established under Section 1.6, unless either (1) the
agreements by which such stock, interests, or assets were acquired by Macy’s
and/or another

 

2



--------------------------------------------------------------------------------

member of the Employer expressly provide that the employees of the acquired
company will be eligible to participate in this Plan, (2) the Plan is amended by
Macy’s to permit the employees of the acquired company to participate in this
Plan, or (3) the Board of Directors adopts resolutions that provide for the
employees of the acquired company to participate in this Plan. In accordance
with this Section 2.1.3, an employee of The May Department Stores Company who
became an Employee pursuant to the acquisition by Macy’s of The May Department
Stores Company on August 30, 2005, was eligible to become a Participant on
January 1, 2006 if said Employee otherwise satisfied the eligibility criteria
established under Section 1.6.

2.2 Entry as Participants. Executives shall become Participants in the Plan on
or after the Entry Date only in accordance with the following provisions:

2.2.1 Each person who, as of December 31, 2004, was a Participant in the Plan
shall continue as a Participant in the Plan as of the Effective Amendment Date.

2.2.2 Each other Employee shall become a Participant in the Plan on the Entry
Date next following the date on which the Employee becomes an Executive.

2.3 Duration of Participation.

2.3.1 Each Participant in the Plan shall continue to be a Participant until he
or she ceases to be an Employee and the entire amount of his or her benefit, if
any, under the Plan has been paid by the Employer.

2.3.2 Any Participant in the Plan whose annualized rate of base compensation
falls below the level at which the Participant became an Executive shall stop
accruing benefits under the plan until he or she again becomes an Executive and
satisfies the provisions of Section 3.1 above (determined as if he or she had
not previously been an Executive).

2.4 Reinstatement of Participation. Any person who ceases to be a Participant,
but who is thereafter reemployed as an Employee shall be reinstated as a
Participant only when, and if, he or she becomes an Executive and satisfies the
provisions of Section 2.1 above (determined as if he or she had not previously
been a Participant in the Plan).

SECTION 3

3.1 Each Executive of the Company or of any division, subsidiary or affiliate of
the Company may elect to have a percentage of his or her base compensation, to
be received during each Plan Year from and after January 1, 2005 deferred in
accordance with the terms and conditions of the Plan. The percentage of such
base compensation that may be so deferred for any Plan Year shall not exceed
50%, which percentage in each case shall be a multiple of 5%.

An Executive desiring to exercise such election shall, prior to the beginning of
each such Plan Year (or prior to the Participant’s Entry Date, if other than at
the beginning of a Plan Year, but in no event later than thirty days after his
or her Entry Date), notify the Company, in writing, of the percentage of such
base compensation for such Plan Year to be so deferred. Such election shall
apply only to compensation otherwise earned after the later of the Participant’s
Entry Date or the date on which the election is made.

 

3



--------------------------------------------------------------------------------

Prior to each Plan Year beginning on or after January 1, 2005 and each Plan Year
thereafter, each Executive may make a separate election to defer all or a
portion of any annual incentive bonus or any long-term incentive bonus, the
measurement period for which commences with or within the Plan Year for which an
election is being made. Such percentage shall not exceed 100% as to any cash
bonuses to be paid under the Company’s 1992 Incentive Bonus Plan (or any
successor plan) during any such Plan Year. Each such percentage shall be in each
case a multiple of 5%.

Notwithstanding any of the foregoing provisions of this Section 3.1, any
election of an employee of the Company or any division, subsidiary or affiliate
of the Company who is an Executive to defer any compensation under this Plan for
any Plan Year (or, if the employee’s Entry Date occurs during such Plan Year,
for the portion of such Plan Year that begins on such Entry Date) shall not
apply to any compensation that is payable for services performed by such
employee during such Plan Year after the date the Participant is no longer an
Executive, except for any annual incentive bonus to which the Participant is
otherwise already entitled as of such date.

Also notwithstanding any of the foregoing provisions of this Section 3.1, any
election of an employee of the Company or any division, subsidiary or affiliate
of the Company who is an Executive to defer any compensation under this Plan for
any Plan Year (or, if the employee’s Entry Date occurs during such Plan Year,
for the portion of such Plan Year that begins on such Entry Date) shall not
apply to any compensation that is payable within the six-month period that
follows the date as of which the employee received, from any plan which is
maintained by the Company or any division, subsidiary or affiliate of the
Company and qualified under Section 401(a) of the Code, a hardship withdrawal of
amounts which were contributed to such plan under a qualified cash or deferred
arrangement (as defined in Section 401(k) of the Code).

Any election made with respect to a Plan Year under this Section 3.1 shall be
irrevocable.

3.2 The amount of a Participant’s Deferred Compensation shall be credited either
as a Cash Credit, a Short Term Cash Deferral, or a Stock Credit as provided in
Section 4 or Section 5, as the case may be, pursuant to the Participant’s
election for any Plan Year. Such election shall be made in writing at the same
time that the Participant elects said percentage as provided in Section 3.1. If
a Participant shall fail to make such election at such time, he or she shall be
deemed to have elected the Deferred Compensation credited as a Stock Credit.

3.3 A Participant’s Cash Credits and Stock Credits shall be distributable in the
manner and subject to the conditions set forth in Section 7.

SECTION 4

4.1(a) The following rules shall apply to deferrals under the Plan.

(i) If a Cash Credit is elected, the Participant shall be credited, as of the
end of each calendar quarter of each Plan Year for which the election was made,
with the dollar amount of the Deferred Compensation.

 

4



--------------------------------------------------------------------------------

(ii) If a Short Term Cash Deferral is elected, the Participant shall be
credited, as of the end of each calendar quarter of each Plan Year for which the
election was made, with the dollar amount of the Short Term Cash Deferral.

(b) The Cash Credits and Short Term Cash Deferrals of each Participant shall be
credited, as of the end of each calendar quarter, with an interest equivalent
determined by applying to 100% of such Participant’s Cash Credits and/or Short
Term Cash Deferrals at the beginning of each calendar quarter, less the amounts
distributable or withdrawn pursuant to Section 7 during such quarter, an
interest rate equal to one quarter of the percent per annum on United States
Five-Year Treasury Bills as of the last day of such calendar quarter.

SECTION 5

5.1(a) If a Stock Credit elected, the Participant shall be credited, as of the
end of each calendar quarter, with a stock equivalent which shall be the number
of full shares of common stock of the Company that is transferred to or
purchased by the Trust provided for in Section 8.4 with the amount of the
Participant’s Deferred Compensation for such calendar quarter and with the
dollar amount of any part of such credit that is not convertible into a full
share.

(b) The Stock Credits of each Participant shall be credited, as of the end of
each calendar quarter, with a dividend equivalent which shall be an amount
determined by multiplying the dividends payable, either in cash or property
(other than common stock of the Company), upon a share of common stock of the
Company to a stockholder of record during such calendar quarter, by the number
of shares in the Participant’s Stock Credits at the beginning of such calendar
quarter, less the number of shares distributable or withdrawn pursuant to
Section 7 during such quarter for which credit is being made. In case of
dividends payable in property, the dividend equivalent shall be based on the
fair market value of the property at the time of distribution of the dividend,
as determined by the Committee. If the dollar amount credited to the Stock
Credits of a Participant at the end of any calendar quarter equals or exceeds
the average closing price of one share of common stock of the Company determined
as provided in subsection (a) of this Section 5.1, such amount shall be treated
as if it were a Stock Credit made on such date and such dollar amount shall be
reduced accordingly.

(c) If at any time the number of outstanding shares of common stock of the
Company shall be increased as the result of any stock dividend or split-up, the
number of shares credited to each Participant’s Stock Credits shall be increased
in the same proportion as the outstanding number of shares of common stock is
increased, or if the number of outstanding shares of common stock of the Company
shall at any time be decreased as the result of any combination of outstanding
shares, the number of shares credited to each Participant’s Stock Credits shall
be decreased in the same proportion as the outstanding number of shares of
common stock is decreased. In the event the Company shall at any time be
consolidated with or merged into any other corporation, there shall be credited
to each Participant’s Stock Credits, in lieu of the common stock of the Company
then credited thereto, the stock of securities given in exchange for a share of
common stock of the Company upon such consolidation or merger, multiplied by the
number of shares of common stock then credited to the Stock Credits of the
Participant.

SECTION 6

 

5



--------------------------------------------------------------------------------

6.1 If the Company shall be adjudicated or determined to be insolvent by a court
of competent jurisdiction, either in bankruptcy or otherwise, all Stock Credits
of all Participants shall be deemed as of the date of commencement of such
proceeding, to be Cash Credits in the same dollar amount as would have been
credited to them at the time such Stock Credits were credited had they at that
time elected to have them credited as Cash Credits, together with interest
equivalents thereon from that time computed as provided in Section 4.1(b); and
together with all other credits of all Participants shall constitute debts of
the Company in any such proceeding.

SECTION 7

7.1 The following rules shall apply to distributions under the Plan.

7.1.1 Deferred Compensation Accounts for Amounts Deferred Prior to January 1,
2005

(i) Except in the case of a Participant who has made a request provided in the
following paragraph of this Section 7.1.1, such distribution shall be made in
fifteen approximately equal annual installments.

(ii) A Participant may request in writing to the Committee at any time prior to
termination of service that the distribution Cash or Stock Credits following
such termination shall be made in one to fifteen approximately equal
installments as the Participant shall request. The Committee in its sole
discretion shall determine whether to grant such request. Once approved by the
Committee, the request is irrevocable.

(iii) No request under this Section 7.1.1 made after January 1, 2009 shall be
effective unless said election has been in place for at least 12 months prior to
the date on which the Participant ceases to be an Employee.

7.1.2 Deferred Compensation Accounts for Amounts Deferred After December 31,
2004

(i) Except in the case of a Participant who has exercised the election provided
in the following paragraph of this Section 7.1.2, such distribution shall be
made in five approximately equal annual installments.

(ii) A Participant may elect in writing to the Committee at the same time as the
Participant makes an election under Section 3, above, that the distribution of
Cash or Stock Credits following such termination shall be made in one to fifteen
approximately equal installments as the Participant shall request.

(iii) Notwithstanding the preceding provisions of this Section 7.1.2, if a
Participant desires to make a change to his or her election:

(a) the election must be made at least 12 months prior to the date on which the
Participant ceases to be an employee; and

(b) the first payment under the new election must be deferred for a period of at
least five years from the date the payment would otherwise have been made.

 

6



--------------------------------------------------------------------------------

7.1.3 Notwithstanding the foregoing provisions of this section, if a
Participant’s Cash and Stock Credits shall have a value of less than $15,000 at
the date of termination of service, payment of such Cash and Stock Credits shall
be made in one installment. Such value of Stock Credits shall be based on the
closing market price on the New York Stock Exchange on the nearest day of sale
preceding the date of termination of service.

7.1.4 A Participant may elect in writing, at the time of his or her election
under Section 3, to commence distribution of his or her Short Term Cash
Deferrals at a fixed date that is not less than five (5) years after the
beginning of the Plan Year for which the deferral is made. Such distribution may
be paid in one to fifteen approximately equal annual installments, as elected by
the Participant at the time of the deferral, provided that, if no election is
made, (a) such distributions shall be paid in fifteen approximately equal annual
installments, or (b) if the Short Term Cash Deferral amount is less than
$15,000, in one installment. Any interest equivalents applied to Short Term Cash
Deferrals shall be distributed in the same manner as Cash Credits.
Notwithstanding a Participant’s election under this Section 7.1.4, in the event
a Participant terminates employment prior to the date that he or she elected for
commencement of distribution of a Plan Year’s Short Term Cash Deferrals, such
amounts shall commence as soon as practicable following the end of the fiscal
Year in which such termination of service occurred, in the number of
installments that the Participant had elected for distribution of said Short
Term Deferrals or, if no such election is in place, in accordance with
Section 7.1.1(i) or 7.1.2(i), whichever is applicable.

7.1.5 Distribution of the Cash and Stock Credits pursuant to this Section 7.1
shall be made as soon as practicable following the end of the Fiscal Year in
which such termination of service occurred.

Notwithstanding any other provisions of the Plan (including the preceding
provisions of this Section 7, in no event may a distribution of amounts deferred
after December 31, 2004 be made to a Specified Employee prior to the first day
of the seventh month that begins after the date the Specified Employee ceases to
be an Employee. Any payments which would otherwise have been made during the
period prior to the first day of the seventh month that begins after the date
the Specified Employee ceases to be an Employee shall be accumulated and paid to
the Specified Employee on or after the first day of the seventh month that
begins on or after the date the Specified Employee ceases to be an Employee. Any
Cash Credits distributed pursuant to this paragraph shall be credited with
interest.

7.1.6 In the event that the service of a participant is terminated by reason of
death, distribution of Cash or Stock Credits shall be made to the person or
persons designated by the Participant or, if no designation is made, to the
Participant’s estate.

(i) With respect to amounts deferred prior to January 1, 2005, such distribution
shall be made in fifteen annual installments. Notwithstanding the preceding
sentence, a Participant may elect in writing, at the time of his or her election
under Section 3, that any distribution triggered termination by reason of death
shall be made to the person or persons designated by the Participant in
approximately equal installments as the Participant shall elect, not to exceed
fifteen. In any event, if the beneficiary is an estate or if the value of the
Participant’s Cash and Stock Credits shall be less than $15,000 at the date of
the

 

7



--------------------------------------------------------------------------------

Participant’s death (such value determined in accordance with Section 7.1.3),
payment shall be made in one installment.

(ii) With respect to amounts deferred after December 31, 2004, such distribution
shall be made to the beneficiary in the same number of installments as elected
by the Participant under Section 3 or, if no election is made in five annual
installments. In any event, if the beneficiary is an estate or if the value of
the Participant’s Cash and Stock Credits shall be less than $15,000 at the date
of the Participant’s death (such value determined in accordance with
Section 7.1.3), payment shall be made in one installment.

7.1.7 If the death of the Participant occurs after the termination of service,
distribution of Cash or Stock Credits shall be made to the person or persons
designated by the Participant in accordance with the election made by the
Participant. If distribution has already begun, the number of installments
remaining to be paid shall be the number which otherwise would be distributable
to the Participant. With respect to deferrals made prior to January 1, 2005, the
beneficiary may request, within six months of the death of the Participant, in
writing to the Committee a shorter number of installments as to all installments
which have not yet become payable. The Committee in its sole discretion shall
determine whether to grant such request. In any event, if the beneficiary is an
estate, payment shall be made in one installment.

7.1.8 Notwithstanding the foregoing provisions of this section, in the event of
a “designated change of control” (as defined herein) of the Company,
distribution of the Cash and Stock Credits of a Participant (or the person or
persons designated as provided in Section 7.2) shall be made to such person in a
single payment as soon as practicable following such “designated change of
control”, in accordance with the provisions of Section 7.4 but no sooner than 30
days after such “designated change of control” occurs. For purposes of this
paragraph, a “designated change of control” of the Company shall be deemed to
have occurred if any of the following transactions shall have transpired:
(i) any person or group (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Act”), other than an employee
benefit plan sponsored by the Company) makes a tender or exchange offer for
shares of common stock of the Company (other than pursuant to a merger or
consolidation agreement) pursuant to which purchases are made which result
(together with any other holding) in such person or group becoming the
beneficial owner within the meaning of Rule 13d-3 under the Act of more than 20%
of the Company’s then outstanding common stock; (ii) the Company becomes aware
that any person or group (as defined above) has become the beneficial owner (as
defined above) of more than 20% of the Company’s then outstanding common stock
and such information has been presented to and considered by the Board of
Directors; (iii) the stockholders of the Company approve a definitive agreement
to merge or consolidate the Company with or into another corporation or to sell
or otherwise dispose of all or substantially all its assets, or adopt a plan of
dissolution or liquidation; or (iv) individuals who were members of the Board of
Directors cease to constitute at least a majority thereof as a result of a
contested election.

7.2 Distribution of the Cash Credits of a Participant shall be made in cash.
Unless otherwise limited by federal securities law, distribution of the Stock
Credits of a Participant shall be made by delivery of the number of shares of
common stock of the Company credited from the shares held in the Trust provided
for in Section 8.4 hereof and by payment of the balance, if any, in cash, except
to the extent provided for in Section 7.3.

 

8



--------------------------------------------------------------------------------

7.3 To the extent that the Company or the trustee provided for in Section 8.5
hereof is required to withhold federal, state, local or foreign taxes in
connection with any payment made to a Participant or other person hereunder, it
shall be a condition to the receipt of such payment that the Participant or such
other person make arrangements satisfactory to the Company or the trustee, as
the case may be, for the payment of all such taxes required to be withheld. In
the case of any distribution to be made in shares of common stock of the
Company, the Participant shall have the right to have the Company or the
trustee, as the case may be, retain shares having a then fair market value equal
to the amount of tax required to be withheld in respect of such distribution.

7.4 Notwithstanding any other provision of this Section 7, in the event of a
“designated change of control” of the Company, all Stock Credits of Participants
(or the person or persons designated as provided in Section 7.2) shall be
changed following the date of such “designated change of control” to, and each
Participant (or the person or persons designated as provided in Section 7.2)
shall instead be credited as of such date with, their cash equivalent determined
as follows: the number of shares of common stock of the Company represented by
the Stock Credits of a Participant shall be multiplied by the greater of (i) the
average price of such stock computed on a daily basis for the ninety (90) day
calendar period immediately preceding said date of “designated change of
control”, or (ii) the highest price offered for shares of common stock of the
Company by the corporation, person or group making a tender or exchange offer
for shares of common stock of the Company that is comprised within a transaction
constituting a “designated change of control” of the Company. Such Participant
shall not be credited with any dividend equivalents with respect to such Stock
Credits for the quarter of the Plan Year in which said Stock Credits shall be so
changed, but the dollar amount distributable to the Participant as aforesaid in
lieu thereof shall instead be credited, in that Plan Year and subsequent Plan
Years, with an interest equivalent to the same extent that Cash Credits would be
so credited. For purposes of this Section 7.4 a “designated change of control”
shall have the same meaning as set forth in Section 7.1.8 hereof.

7.5 Notwithstanding any other provision of the Plan, a Participant or a
beneficiary of a Participant may withdraw all or a portion of his or her account
in the event of unforeseeable emergency. For this purpose, unforeseeable
emergency means that funds are necessary in light of the immediate and heavy
unexpected financial needs of the Participant or beneficiary. Any such
distribution shall be limited to the amount required to meet any immediate
financial need that is not reasonably available from other sources, all as
determined by the Committee. Distribution shall be made in cash as soon as
practicable following approval of the withdrawal request by the Committee. The
Participant’s deferrals shall be suspended and the Participant shall not be
permitted to again defer until the date that is six months following the
withdrawal. The Stock Credits shall be converted to cash based on the closing
market price on the New York Stock Exchange on the nearest day of sale preceding
the day such withdrawal request is approved by the Committee.

SECTION 8

8.1 No Participant or any other person shall have any interest in any fund or in
any specific asset or assets of the Company by reason of any Cash or Stock
Credits or interest or dividend equivalent credited to the Participant
hereunder, nor the right to exercise any of the rights or privileges of a
stockholder with respect to any common stock credited to his or her

 

9



--------------------------------------------------------------------------------

Stock Credits, nor any right to receive any distribution under the Plan except
as to the extent expressly provided in the Plan. Nothing in the Plan shall be
deemed to give any officer or any employee of the Company or any division,
subsidiary or affiliate of the Company any right to participate in the Plan,
except in accordance with the provisions of the Plan.

8.2 Neither the adoption nor the amendment of the Plan, nor any action of the
Board of Directors of the Company or the Committee, nor any election to defer
compensation hereunder, shall be held or construed to confer on any person any
legal right to continue as an employee of the Company or any division,
subsidiary or affiliate of the Company.

8.3 Except as otherwise provided in the Plan, no Participant shall have the
right to assign, pledge or otherwise dispose of any Cash or Stock Credits nor
shall the Participant’s interest therein be subject to garnishment, attachment,
transfer by operations of law, or any legal process; nor shall any person
entitled to receive Cash or Stock Credits or remaining undistributed
installments thereof, which become distributable after the death of a
Participant in accordance with Section 7, have the right to assign or pledge any
such credits or remaining undistributed installments.

8.4 No Participant shall have the right to assign, pledge or otherwise dispose
of any Cash or Stock Credits nor shall the Participant’s interest therein be
subject to garnishment, attachment, transfer by operations of law, or any legal
process; nor shall any person entitled to receive Cash or Stock Credits or
remaining undistributed installments thereof, which become distributable after
the death of a Participant in accordance with Section 7, have the right to
assign or pledge any such credits or remaining undistributed installments.

8.5 The Company shall establish and keep in effect as long as benefits are
payable under the Plan, a Grantor (Rabbi) Trust, intended to meet the safe
harbor provisions of RevProc 92-64, for the benefit of Participant’s Stock
Credits under the Plan (the “Trust”). The Company shall transfer to the Trust or
cause the Trust to purchase shares of common stock of the Company from time to
time which shall be held for the benefit of all Participants who have Stock
Credits in such amounts so that the number of shares at the end of each calendar
quarter shall equal the number of Stock Credits of all Participants outstanding
under the Plan. Distribution of shares pursuant to Section 6.4 of the Plan shall
be made directly from the Trust.

The Trust (i) shall be governed by and subject to the terms of a trust agreement
entered into between the Company, as grantor, and the trustee and (ii) shall
provide that the trustee shall promptly distribute to a Participant such shares
of common stock as the Participant shall be entitled to pursuant to the Plan as
directed by the Company. For purposes of making such distributions the trustee
shall be entitled to rely upon the written directions of the Company.

SECTION 9

9.1 The administration of various aspects of the Plan by the Company shall be
monitored by one or more Committees appointed from time to time by the Board of
Directors of the Company to serve at the pleasure of the Board of Directors.

9.2 As to each such Committee, three members of the Committee shall constitute a
quorum for the transaction of business by such Committee. All action taken by
the Committee at a meeting shall be by the vote of a majority of those present
at such meeting, but any action may

 

10



--------------------------------------------------------------------------------

be taken by the Committee without a meeting upon written consent signed by all
of the members of the Committee.

9.3 All determinations of the Committee with respect to such Committee’s
responsibilities as designated by the Board of Directors, including but without
limitation the determination of the Committee as to any disputed question
arising under the Plan, including all questions of construction and
interpretation, shall be final, binding and conclusive upon all persons. Without
limiting the generality of the foregoing, the determination of the Committee as
to whether a Participant has terminated service and the date thereof shall be
final, binding and conclusive upon all persons.

9.4 The Company or the committee may consult with legal counsel, who may be
counsel for the Company or other counsel, with respect to its obligation or
duties hereunder, or with respect to any action or proceeding or any question of
law, and shall not be liable with respect to any action taken or omitted by it
in good faith pursuant to the advise of such counsel.

9.5 Whenever the context so requires, words in the masculine include the
feminine and in the feminine include the masculine.

SECTION 10

10.1 The Board of Directors of the Company may, in its absolute discretion,
without notice, any time and from time to time, modify or amend, in whole or in
part, any or all of the provisions of the Plan, or suspend or terminate it
entirely, provided, that no such modification, amendment, suspension or
termination may, without the Participant’s consent, apply to or affect the
payment or distribution to any Participant of any Cash or Stock Credits,
credited for any Plan Year ended prior to the effective date of such
modification, amendment, suspension or termination.

 

11